            Case 6:20-cv-00114-ADA Document 1 Filed 02/14/20 Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

SCANNING TECHNOLOGIES                 §
INNOVATIONS LLC,                      §
                                      §
      Plaintiff,                      §                       Case No: 6:20-cv-114
                                      §
vs.                                   §                       PATENT CASE
                                      §
BRIGHTPEARL, INC.                     §
                                      §
      Defendant.                      §
_____________________________________ §


                                   ORIGINAL COMPLAINT

       Pursuant to F.R.C.P. 15(a)(1)(B), Plaintiff Scanning Technologies Innovations, LLC

(“Plaintiff” or “STI”) files this Original Complaint against Brightpearl, Inc. (“Defendant” or

“Brightpearl”) for infringement of United States Patent No. 9,934,528 (hereinafter “the ‘528

Patent”).

                               PARTIES AND JURISDICTION

       1.       This is an action for patent infringement under Title 35 of the United States Code.

Plaintiff is seeking injunctive relief as well as damages.

       2.       Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331 (Federal

Question) and 1338(a) (Patents) because this is a civil action for patent infringement arising

under the United States patent statutes.

       3.       Plaintiff is a Texas limited liability company having an address of 1801 NE 123

St., Suite 314, Miami, FL 33181.

       4.       On information and belief, Defendant is a Delaware corporation having a

principle place of business at 211 E. 7th St., Suite 110, Austin, TX, 78701. On information and



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BRIGHTPEARL, INC.                                   PAGE | 1
             Case 6:20-cv-00114-ADA Document 1 Filed 02/14/20 Page 2 of 19




belief, Defendant may be served through its registered agent, The Corporation Trust Company,

Corporation Trust Center, 1209 Orange St., Wilmington, DE 19801.

        5.       On information and belief, this Court has personal jurisdiction over Defendant

because Defendant has committed, and continues to commit, acts of infringement in this District,

has conducted business in this District, and/or has engaged in continuous and systematic

activities in this District.

        6.       On information and belief, Defendant’s instrumentalities that are alleged herein

to infringe were and continue to be used, imported, offered for sale, and/or sold in this District.

                                              VENUE

        7.       Venue is proper in this District 28 U.S.C. §1400(b) because Defendant is deemed

to reside in this district. Alternatively, acts of infringement are occurring in this District and

Defendant has a regular and established place of business in this District.

                                   COUNT I
              (INFRINGEMENT OF UNITED STATES PATENT NO. 9,934,528)

        8.       Plaintiff incorporates paragraphs 1 through 7 herein by reference.

        9.       This cause of action arises under the patent laws of the United States and, in

particular, under 35 U.S.C. §§ 271, et seq.

        10.      Plaintiff is the owner by assignment of the ‘528 Patent with sole rights to enforce

the ‘528 Patent and sue infringers.

        11.      A copy of the ‘528 Patent, titled “Systems and Methods for Indicating the

Existence of Accessible Information Pertaining to Articles of Commerce,” is attached hereto as

Exhibit A.

        12.      The ‘528 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BRIGHTPEARL, INC.                                    PAGE | 2
          Case 6:20-cv-00114-ADA Document 1 Filed 02/14/20 Page 3 of 19




       13.     Upon information and belief, Defendant has infringed and continues to infringe

one or more claims, including at least Claim 1, of the ‘528 Patent by making, using, importing,

selling, and/or offering for sale a point of sale system and app covered by one or more claims of

the ‘528 Patent. Defendant has infringed and continues to infringe the ‘528 Patent directly in

violation of 35 U.S.C. § 271.

       14.     Defendant sells, offers to sell, and/or uses an online ordering system including,

without limitation, the Brightpearl POS point-of-sale system, Brightpearl app, and any similar

products (collectively, “Product”), which infringe at least Claim 1 of the ‘528 Patent.

       15.     The Product practices a system (e.g., Brightpearl POS) for indicating an existence

of a link (e.g., indication of existence of a link obtained by selecting a checkbox of “Available

in Point of Sale i.e. On hand quantity”) to information pertaining to an article of commerce (e.g.,

products sold through POS). Certain aspects of this element are illustrated in the screenshots

below and/or those provided in connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BRIGHTPEARL, INC.                                   PAGE | 3
        Case 6:20-cv-00114-ADA Document 1 Filed 02/14/20 Page 4 of 19




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BRIGHTPEARL, INC.               PAGE | 4
         Case 6:20-cv-00114-ADA Document 1 Filed 02/14/20 Page 5 of 19




       16.     The Product comprises a mobile device (e.g., iPad, etc.) running Brightpearl POS

and a portable handheld housing (e.g., SocketScan barcode scanner) and a communication

interface configured to enable the mobile device to communicate with a communication network

(e.g., communication interface of the mobile device enabling communication over Internet).

Certain aspects of this element are illustrated in the screenshots below and/or those provided in

connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BRIGHTPEARL, INC.                                 PAGE | 5
          Case 6:20-cv-00114-ADA Document 1 Filed 02/14/20 Page 6 of 19




       17.     The Product uses a signal processing device (e.g., processor of iPad mobile

device) which enables the communication network access (i.e. Internet). The Product comprises

the visual input device (i.e., bar code scanner). Certain aspects of this element are illustrated in

the screenshots below and/or those provided in connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BRIGHTPEARL, INC.                                    PAGE | 6
          Case 6:20-cv-00114-ADA Document 1 Filed 02/14/20 Page 7 of 19




       18.     The Product includes a visual input device (i.e., barcode scanner) supported by

Brightpearl POS and affixed within the portable handheld housing. Certain aspects of this

element are illustrated in the screenshots provided in connection with other allegations herein.




       19.     The Product comprises digital files (e.g., customized logos, item images, etc.)

supported by Brightpearl POS and associated with the mobile device (e.g., iPad). Certain aspects

of this element are illustrated in the screenshots below and/or those provided in connection with

other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BRIGHTPEARL, INC.                                  PAGE | 7
            Case 6:20-cv-00114-ADA Document 1 Filed 02/14/20 Page 8 of 19




          20.   The Product also includes a server accessed by Brightpearl POS in

communication with the communication network (e.g., Internet). The server comprises a server

database (e.g., cloud database that stores information corresponding to products) configured to

store a look-up table (e.g., the POS database) which includes at least a plurality of symbologies

(e.g., barcodes) associated with a plurality of articles of commerce (e.g., description of the

products including SKU, barcode, category, brand, etc.). Certain aspects of this element are

illustrated in the screenshots below and/or those provided in connection with other allegations

herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BRIGHTPEARL, INC.                                 PAGE | 8
         Case 6:20-cv-00114-ADA Document 1 Filed 02/14/20 Page 9 of 19




       21.     The look-up (e.g., the remote database accessed by Brightpearl POS) also stores

a plurality of information link indicators (e.g., product on hand quantity, price, etc.) to

information pertaining to an article of commerce (e.g., product size, color, in stock quantity,

etc.). Certain aspects of this element are illustrated in the screenshots below and/or those

provided in connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BRIGHTPEARL, INC.                                PAGE | 9
       Case 6:20-cv-00114-ADA Document 1 Filed 02/14/20 Page 10 of 19




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BRIGHTPEARL, INC.           PAGE | 10
         Case 6:20-cv-00114-ADA Document 1 Filed 02/14/20 Page 11 of 19




       22.     Each information link indicator configured in Brightpearl POS (e.g., indication

of availability of a product in inventory or out of stock “Available in Point of Sale i.e. On hand”)

is associated with a respective symbology (e.g., barcode number) and article of commerce (e.g.,

clothes). Certain aspects of this element are illustrated in the screenshots below and/or those

provided in connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BRIGHTPEARL, INC.                                   PAGE | 11
         Case 6:20-cv-00114-ADA Document 1 Filed 02/14/20 Page 12 of 19




       23.     Each information link indicator (e.g., “Available in Point of Sale i.e. in stock

quantity” is configured as a status signal indicating the existence or absence of a link to

information pertaining to a respective article of commerce and inventory can be tracked in terms

of remaining or present quantity of products, the link being made to the information via the

communication network (e.g., link to information about the product in POS is accessed using

Internet). Certain aspects of this element are illustrated in the screenshots below and/or those

provided in connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BRIGHTPEARL, INC.                               PAGE | 12
         Case 6:20-cv-00114-ADA Document 1 Filed 02/14/20 Page 13 of 19




       24.     The Product has a processor unit in mobile device (e.g., processor in iPad device)

and visual input device for scanning the barcode of a product (i.e. barcode scanner) where

Brightpearl POS accesses the barcode scanner. Certain aspects of this element are illustrated in

the screenshots below and/or those provided in connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BRIGHTPEARL, INC.                                  PAGE | 13
       Case 6:20-cv-00114-ADA Document 1 Filed 02/14/20 Page 14 of 19




      25.   In Brightpearl POS, a mobile device accessed by the POS determines the




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BRIGHTPEARL, INC.                  PAGE | 14
         Case 6:20-cv-00114-ADA Document 1 Filed 02/14/20 Page 15 of 19




existence of a link related to the product and determines whether or not the link exists without

accessing the communication network (e.g., cloud database in the mobile device which is

running the Brightpearl POS). As shown in the screenshots, products have unique barcodes

which can be scanned via barcode scanner and an associated quantity is displayed and inventory

can be controlled by a user (i.e., inventory tracking for availability or count with on hold). Certain

aspects of this element are illustrated in the screenshots below and/or those provided in

connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BRIGHTPEARL, INC.                                     PAGE | 15
           Case 6:20-cv-00114-ADA Document 1 Filed 02/14/20 Page 16 of 19




          26.   The signal processing device accessed by Brightpearl POS determines whether

or not the link exists without accessing the communication network (e.g., Brightpearl POS works

in offline mode without accessing the Internet, to determine whether or not the link exists using

information link indicator (i.e., “in stock quantity”)). The mobile device accessed by the

Brightpearl POS determines the existence of a link related to the product and determines whether

or not the link exists without accessing the communication network (e.g., cloud database in the

mobile device which is running the Brightpearl POS). Certain aspects of this element are

illustrated in the screenshots below and/or those provided in connection with other allegations

herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BRIGHTPEARL, INC.                                PAGE | 16
           Case 6:20-cv-00114-ADA Document 1 Filed 02/14/20 Page 17 of 19




          27.   Defendant’s actions complained of herein will continue unless Defendant is

enjoined by this court.

          28.   Defendant’s actions complained of herein are causing irreparable harm and

monetary damage to Plaintiff and will continue to do so unless and until Defendant is enjoined

and restrained by this Court.

          29.   Plaintiff is in compliance with 35 U.S.C. § 287.

                                   PRAYER FOR RELIEF

          WHEREFORE, Plaintiff asks the Court to:

          (a)   Enter judgment for Plaintiff on this Complaint on all causes of action asserted

herein;

          (b)   Enter an Order enjoining Defendant, its agents, officers, servants, employees,

attorneys, and all persons in active concert or participation with Defendant who receive notice

of the order from further infringement of United States Patent No. 9,934,528 (or, in the

alternative, awarding Plaintiff a running royalty from the time of judgment going forward);

          (c)   Award Plaintiff damages resulting from Defendant’s infringement in accordance

with 35 U.S.C. § 284;

          (d)   Award Plaintiff pre-judgment and post-judgment interest and costs; and




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BRIGHTPEARL, INC.                                PAGE | 17
         Case 6:20-cv-00114-ADA Document 1 Filed 02/14/20 Page 18 of 19




       (e)       Award Plaintiff such further relief to which the Court finds Plaintiff entitled under

law or equity.



Dated: February 14, 2020                    Respectfully submitted,


                                            /s/ Jay Johnson
                                            JAY JOHNSON
                                            State Bar No. 24067322
                                            D. BRADLEY KIZZIA
                                            State Bar No. 11547550
                                            KIZZIA JOHNSON, PLLC
                                            1910 Pacific Ave., Suite 13000
                                            Dallas, Texas 75201
                                            (214) 451-0164
                                            Fax: (214) 451-0165
                                            jay@kjpllc.com
                                            bkizzia@kjpllc.com

                                            ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BRIGHTPEARL, INC.                                     PAGE | 18
       Case 6:20-cv-00114-ADA Document 1 Filed 02/14/20 Page 19 of 19




                                EXHIBIT A




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT BRIGHTPEARL, INC.           PAGE | 19
